Citation Nr: 1746997	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for dental trauma, to include for compensation and outpatient dental treatment purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case has since been transferred to the RO in Cheyenne, Wyoming. 

In June 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

Thereafter, the Board remanded this claim in January 2015.  The case is back before the Board for appellate consideration.  

The issue of the dental compensation claim and the claim for dental treatment prior to June 12, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran filed his current dental claim in January 2010. He has been in receipt of a 100 percent schedular evaluation for service-connected disabilities since June 12, 2013.


CONCLUSION OF LAW

On and after June 12, 2013, the criteria for service connection for a dental disorder for dental treatment purposes have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161(h) (Class IV eligibility) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions. 38 C.F.R. § 3.381(a).

In a May 2015 letter, the RO notified the Veteran that his dental treatment claim had been referred to the VHA; however, any determination by VHA is not of record.  On and after June 12, 2013, the decision below represents a full grant of the benefit sought on appeal for this claim.  As such, there is no prejudice to the Veteran in proceeding with adjudication at this time.  To afford the Veteran all due consideration, the claim will be remanded for initial VHA consideration for the period prior to June 12, 2013, as addressed in the remand portion of this decision.

Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. § 1712 (b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161(h) (Class IV eligibility), a veteran whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.

The Veteran filed his claim in January 2010.  In December 2013 rating decision, the RO granted a 100 percent evaluation for the Veteran's service-connected PTSD, effective from June 12, 2013.  This 100 percent evaluation satisfies the eligibility requirement for Class IV dental treatment from that date.  Accordingly, the Board concludes that service connection for a dental disorder for dental treatment purposes on and after June 12, 2013, is warranted.
ORDER

Entitlement to service connection for a dental disorder for Class IV dental treatment purposes on and after June 12, 2013 is granted.


REMAND

Remand is required for the dental treatment claim for the period prior to June 12, 2013, and for the compensation claim for the entire appeal period, because the record does not contain an eligibility determination made by the VHA.  Further, to the extent this determination is not of record, there has not been substantial compliance with the Board's January 2015 remand.  As asserted by the Veteran's representative in an April 2017 brief, remand is appropriate for compliance with the prior directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After completing the above development, refer the remaining dental treatment claim to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 for the period prior to June 12, 2013.

Although the record suggests that this claim was previously referred to the VHA (see May 2015 notification letter), any actual determination by the VHA is not of record.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


